Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claims 1, 2, 4-8, 16-19, 22-26, 28 and 33-34 are  rejected under 35 U.S.C. 102(a)(1), 102 (a)(2) as being anticipated by Vaidyanathan et al. (U S. Pub. 2016/0262687).

As for claims 1, 33 and 34, Vaidyanathan et al. discloses (in Figs. 1-3; [0053]—[0064]; [0074]—[0085]) a computer-implemented method, a computer program product, or a computer system with memory (7), for motion analysis comprising:
obtaining data from two or more sensors (obtaining data from the muscle activity sensors 4 and the motion sensor 3 in Figs. 1 and 3) attached to a body part (e.g., arms, knee, belly etc.) of an 
mapping the locations of each of the two or more sensors into a coordinate reference system, based on the data (i.e., using the microprocessor 5 in Fig. 1,  or 32-35 in Fig. 3 to process and analyze the data from the motion and muscle sensors, so the motion data and muscle activity data can be aligned in time and correlated, and compared with predetermined threshold and predetermined pattern to classify a predetermined pattern, gait , posture or movement of a subject, mapped in two-or three dimensional system; see [0010]—[0014], [0053]—[0054] and [0074]—[0085]);
calculating motion of the human body based on the mapping (analyzing to determine the motion of the human body, such as walking, running, see [0064], [0066], [0085]); and 
determining a movement signature (i.e.,  classifying a movement pattern, gait or posture ([0014]) based on the calculating motion.

As for claim 2, 4 and 5, 21 and 22, Vaidyanathan et al. discloses the method of claim 1 further comprising using the movement signature to analyze a movement disorder of the individual, the movement disorder includes results of a stroke, and developing a treatment plan based on the movement disorder that was analyzed (i.e., providing rehabilitation treatments for stroke or other neuromuscular disorders, see [0062]).

As for claim 6, Vaidyanathan et al. discloses the method of claim 5 further comprising modifying the treatment plan based on obtaining additional data subsequently in time from a plurality of sensors coupled to the individual (i.e., using additional data from the additional sensors, such as ECG sensors, see [0058]).

As for claims 7 and 8, Vaidyanathan et al. discloses the method of claim 1 further comprising obtaining data from a plurality of muscle activation sensors, wherein the calculating motion is based on the data from the plurality of muscle activation sensors (i.e., by using the plurality of muscle activation sensors 4  in Fig. 12) coupled to the body of the individual.

As for claims 16 and 17, Vaidyanathan et al. discloses the method of claim 1 further comprising obtaining further data from a linear displacement sensor (see MMG senor or laser distance sensors in [0055]) included in at least one of the two or more sensors; and determining a muscle activity over a time period based on the data from the linear displacement sensor (See [0055]).

As for claims 18 and 19, Vaidyanathan et al. discloses the method of claim 17 further comprising augmenting the movement signature based on the muscle activity over time and updating a diagnosis or treatment plan, based on the movement signature that was augmented (i.e., augmented using amplifier, see [0056]).

As for claim 22-24, Vaidyanathan et al. discloses the method of claim 1 wherein the movement signature can identify a movement control disorder that signifies a neuro-muscular disease or musculature dystonia (neuromuscular disorder, see [0062]).

As for claims 25-26, Vaidyanathan et al. discloses the method of claim 1 wherein the movement signature comprises timing and magnitude of muscle contractions and contracted muscle time to relaxation (see Fig. 16b for the timing and magnitude and contracted time and relaxation information).


As for claim 28, Vaidyanathan et al. discloses the method of claim further comprising using the movement signature for a clinical evaluation of the individual (i.e., using the pre-and post-surgery rehabilitation monitoring for better medical treatment and clinical intervention, see [0063]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 3, 21 and 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Vaidyanathan et al. (U S. Pub. 2016/0262687).
	As for claims 3, 20-21 and 29-32, Vaidyanathan et al. discloses the method of claim 1, comprising using the movement signature to analyze a movement disorder (see [0062]) and for clinical evaluation of the individual (see [0063]), as discussed above.
Vaidyanathan et al. does not explicitly disclose:  that the movement disorder includes Parkinson’s disease, or muscle tremor; or that the clinical evaluation enables determination of a relationship between agonist and antagonist muscle activity across a human body joint, or malingering, or classification of a degree of injury; or that the clinical evaluation is used to produce a healing trajectories and compared to a library of healing trajectories. 
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Vaidyanathn et al. to use the combined IMU sensors and 


Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY HE whose telephone number is (571)272-2230. The examiner can normally be reached 9:00am--5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/AMY HE/Primary Examiner, Art Unit 2867